Citation Nr: 1203430	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-38 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from February 8, 2006 to April 10, 2007, and in excess of 20 percent from April 11, 2007, for diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, the Commonwealth of Puerto Rico and Columbia, South Carolina, respectively.  During the current appeal, and specifically in the December 2007 rating decision, the RO awarded an increased rating of 20 percent for the Veteran's diabetes mellitus, type II, effective from April 11, 2007.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Louisville, Kentucky.

The Board observes that, following the November 2006 rating decision, the Veteran submitted a letter in May 2007 indicating that his service-connected diabetes mellitus, type II had worsened and that he was experiencing problems with numbness in his feet and hands; he did not specifically express a disagreement with the assignment of a 10 percent rating for his service-connected diabetes mellitus, type II, nor did he indicate disagreement with the denials of service connection for erectile dysfunction and peripheral neuropathy of the lower extremities.  However, the Board finds that the November 2006 rating decision is not final and is properly on appeal pursuant to the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In reviewing the claims folder in the current appeal, the Board finds that new evidence of pertinent medical records was received within one year of the November 2006 rating decision.  Therefore, the November 2006 rating decision is not final and is properly on appeal before the Board.  

With regard to the Veteran's diabetes mellitus, type II claim, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased rating of 20 percent for his service-connected diabetes mellitus, type II.  He has not suggested that this increased rating would satisfy his appeal for a higher evaluation for this disability-nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Thus, the Board concludes that the claim for a higher rating for diabetes remains before the Board.

Furthermore, with regards to the service connection claims, the Veteran has not asserted that service connection is warranted as directly related to service.  Rather, his contentions throughout this appeal have only indicated that he believes that service connection is warranted on a secondary basis, as only related to the service-connected diabetes mellitus, type II.  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  From February 8, 2006 to April 10, 2007, the Veteran's service-connected diabetes mellitus, type II, was manifested by the need for restricted diet, but not by the need for insulin or an oral hypoglycemic agent.

2.  Since April 11, 2007, the Veteran's service-connected diabetes mellitus, type II, is manifested by the need for restricted diet and an oral hypoglycemic agent, but not by the regulation of activities.

3.  Erectile dysfunction is not causally or etiologically related to the Veteran's service-connected diabetes mellitus, type II.

CONCLUSIONS OF LAW

1.  From February 8, 2006 to April 10, 2007, the criteria for an initial rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, DC 7913 (2011).

2.  Since April 11, 2007, the criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, DC 7913 (2011).

3.  Erectile dysfunction is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the claim for a higher disability rating is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the November 2006 rating decision, the RO issued a letter in April 2006 that advised the Veteran of the evidence necessary to substantiate his claims for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, however, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regards to the claim for service connection for erectile dysfunction, a pre-decisional letter dated in September 2006 complied with VA's duty to notify the Veteran with regards to that issue.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits on a secondary basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman 19 Vet. App. 473.  
Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  

The pertinent VA examination with respect to the issues adjudicated herein was obtained in September 2006.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the September 2006 examination obtained in this case is sufficient, as it is predicated on a full reading of the VA medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record as well as the statements of the Veteran and provides explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the examination for the Veteran's diabetes mellitus, type II is over five years old.  However, the Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disability is worse now than it was at the time of the last VA examination in September 2006.  In this regard, correspondence as recent as December 2011 from the Veteran's representative did not allege any worsening of the Veteran's diabetes mellitus, type II.  Furthermore, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Additionally, the record contains subsequent treatment records dated through September 2008 which are sufficient to rate the Veteran's disability.

II.  Analysis

	A.  Initial Rating-Diabetes Mellitus, Type II

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the Veteran's diabetes mellitus, type II issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that the rating as staged by the RO is warranted. 

Specifically, the Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to April 11, 2007, and in excess of 20 percent from April 11, 2007, for his diabetes mellitus, type II, due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, service connection has been granted for diabetes mellitus, type II.  This service-connected disability is rated as 10 percent disabling prior to April 11, 2007, and as 20 percent disabling from April 11, 2007, under 38 C.F.R. § 4.119, DC 7913, which evaluates impairment resulting from diabetes mellitus.  

Specifically, pursuant to DC 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2011).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Id.

Diabetes mellitus requiring restricted diet only is assigned a 10 percent disability rating.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  Id at Note (1).  In this case, as the Veteran has filed separate claims for erectile dysfunction and peripheral neuropathy, the Board will address those issues as complications to diabetes mellitus, type II separately. 

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted. 

In the present appeal, the Veteran was afforded a VA examination in September 2006.  He reported that his current treatment was diet alone.  He denied being treated for hypertension.  There were no episodes of hypoglycemic reactions or ketoacidosis.  He was not restricted in ability to perform strenuous activity.  The Veteran's disability was opined to have no effect on shopping, sports, recreation, traveling, bathing, dressing, toileting, grooming, and driving; a mild effect on feeding; and a moderate effect on chores and exercise.  The Veteran reported that he was tired more than he used to be and that he had to eat regular meals and follow certain diet.  No diagnoses of compensable complications were made.

In a separate eye examination also dated in September 2006, no background diabetic retinopathy was found.

According to private treatment records, the Veteran was first prescribed metformin (an oral hyperglycemic agent) on April 11, 2007, to treat his diabetes mellitus, type II.  Treatment records dated through September 2008 fail to show that his diabetes mellitus, type II required regulation of activities or that he had any episodes of ketoacidosis or hypoglycemic reactions.  They also do not show complications associated with diabetes mellitus, type II.

Based on a review of the evidence, the Board finds that initial ratings in excess of 10 percent prior from February 8, 2006 to April 10, 2007, and in excess of 20 percent from April 11, 2007, for service-connected diabetes mellitus are not warranted.  Here, in the first portion of the appeal period (from February 8, 2006 to April 10, 2007), the Veteran required only restricted diet to treat his diabetes mellitus, type II.  The Veteran reported only having a restricted diet at the September 2006 VA examination and treatment records for his diabetes mellitus, type II fail to show that he was prescribed an oral hypoglycemic agent prior to April 11, 2007.  They also do not show that insulin was required.  Therefore, a rating in excess of 10 percent from the date of service connection from February 8, 2006 to April 10, 2007, is not warranted.

Following the prescription of an oral hypoglycemic agent on April 11, 2007, the Veteran met the criteria for the currently assigned 20 percent rating.  Since April 11, 2007, the evidence shows that the Veteran requires an oral hypoglycemic agent and a restricted diet to treat his diabetes mellitus, which warrants the assigned 20 percent rating.  However, the Board finds that the evidence does not show that the Veteran's diabetes mellitus requires him to avoid strenuous occupational and recreational activities.

Indeed, the Veteran has not contended that his diabetes mellitus, type II required that he avoid strenuous activities to treat his disability.  The Board also finds it probative that the actual treatment records documenting treatment for the Veteran's diabetes mellitus do not indicate that the Veteran was required to restrict his activities.  The Board finds that the preponderance of the evidence, as indicated by the Veteran's treatment records and his statements do not indicate that his diabetes mellitus, type II, requires the restriction of activities.  Thus, the criteria for a 40 percent rating for this service-connected disability have not been met.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's diabetic symptoms warrant initial ratings in excess of the assigned 10 percent evaluation from February 8, 2006 to April 10, 2007, and in excess of the currently assigned 20 percent evaluation since April 11, 2007.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher ratings of 20 percent from February 8, 2006 to April 10, 2007, and 40 percent from April 11, 2007, for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's diabetes mellitus, type II, has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's diabetes mellitus, type II has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected diabetes mellitus, type II.  Thus, the issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	B.  Service Connection-Erectile Dysfunction

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

Here, the Veteran contends that he has erectile dysfunction that is secondary to his service-connected diabetes mellitus, type II.  He has not contended that his erectile dysfunction is directly related to his service.  In this regard, the Board observes that his STRs show no treatment for, or diagnosis of, erectile dysfunction.  His discharge examination in December 1969 showed a clinically normal genitourinary system.

According to post-service medical records, the Veteran was found to have hypogonadism in December 2002.  The first diagnosis of erectile dysfunction was in June 2003.  The Veteran was found to have hyperglycemia without evidence of overt diabetes in December 2005.  The first diagnosis of diabetes mellitus, type II was at the September 2006 VA examination.  None of the Veteran's treatment records show that his erectile dysfunction was caused, or aggravated, by his service-connected diabetes mellitus, type II.

The Veteran reported to the September 2006 examiner that he was treated for erectile dysfunction since 2002.  The examiner opined that the most likely etiology of the Veteran's erectile dysfunction was a low testosterone level.  The examiner further opined that erectile dysfunction was not a complication of diabetes mellitus, type II.  The rationale was that it had been present since 2002 with a diagnosis of significant hypogonadism/low testosterone; that was the cause of erectile dysfunction.  The examiner opined that the Veteran's decades of chewing tobacco most likely had aggravated his condition was well.  His diabetes was not diagnosed until that examination.  So, he had not had it long enough to cause his erectile dysfunction.  The Veteran's erectile dysfunction was also opined to not be worsened, or increased, by his diabetes mellitus, type II.  

Based on a review of the evidence, the Board finds that service connection for erectile dysfunction is not warranted.  Although the Veteran has been diagnosed with erectile dysfunction, the evidence does not show that it is related in any way to his service-connected diabetes.  The September 2006 examiner opined that the most likely etiology of Veteran's erectile dysfunction was low testosterone aggravated by his decades use of chewing tobacco.  The opinion was supported by a detailed rationale and is uncontradicted.  Furthermore, as noted by the examiner, the Veteran's erectile dysfunction pre-dates his diabetes mellitus, type II.  The Veteran was shown to have hypogonadism in 2002 and erectile dysfunction in 2003, but diabetes mellitus, type II was not shown until 2006.  The Board acknowledges the Veteran's statement that his diabetes affected him five to ten years prior to him having such disorder.  See January 2008 notice of disagreement.  However, no medical professional has provided such an opinion to that effect.  Therefore, in light of the September 2006 VA examiner's negative opinion and the fact that the Veteran's erectile dysfunction pre-dated his diabetes, the Board finds that his erectile dysfunction was not caused by his diabetes.

Further, the evidence does not support a finding that the Veteran's service-connected diabetes aggravates his erectile dysfunction.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's erectile dysfunction is not worsened, or aggravated, by his diabetes.  That opinion is uncontradicted.  None of the Veteran's treatment records contain any opinion indicating that the Veteran's erectile dysfunction is aggravated by his diabetes mellitus, type II.  In this regard, the Board observes that the Veteran has not actually reported why he believes that his diabetes mellitus, type II aggravates his erectile dysfunction.  

The Board acknowledges the Veteran's belief that his erectile dysfunction is related to his service-connected diabetes.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  The Veteran's own assertions as to etiology of a disability have no probative value.  Without competent evidence of an association between the Veteran's erectile dysfunction and his service-connected diabetes mellitus, type II, service connection for erectile dysfunction is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus, type II, is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to initial ratings in excess of 10 percent from February 8, 2006 to April 10, 2007, and in excess of 20 percent from April 11, 2007, for diabetes mellitus, type II, is denied.
Entitlement to service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus, type II, is denied.  


REMAND

Regrettably, a remand is necessary for further evidentiary development of the claims for service connection for peripheral neuropathy of the upper and lower extremities, as secondary to the service-connected diabetes mellitus, type II.

According to post-service medical records, the Veteran first complained of a burning sensation on the bottom of his feet in December 2003.  At the September 2006 VA examination, the Veteran was diagnosed with peripheral neuropathy of his lower extremities.  The Board observes that the Veteran did not have bilateral upper extremity complaints at that time.  In addition, the examiner opined that peripheral neuropathy was not a complication of the Veteran's diabetes mellitus, type II as it pre-dated the diagnosis of diabetes mellitus, type II, and was most likely caused by his decades history of chewing tobacco and the nicotine effect on circulation and peripheral nerves.  Even the Veteran's "pre-diabetes" status was only present since 2005, which is not considered long enough to cause neuropathy.

However, following this examination, a VA treatment record dated in January 2007 shows that private electromyography (EMG) testing was performed through Neuroscience Associates.  A VA record dated in February 2007 shows that the EMG results were more consistent with changes from diabetes.  The Board observes that a copy of the private EMG is not of record, nor do the VA treatment records indicate whether the EMG referred to the upper extremities, lower extremities, or both.  Therefore, the Board finds that a remand is necessary to obtain a copy of the private EMG and to obtain a new medical opinion in light of that evidence.  See McLendon, 20 Vet. App. 79.  

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky are dated in September 2008.  Accordingly, on remand, records of any ongoing VA neurological treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Additionally, it appears that the Veteran also receives treatment from E.B., M.D.  On remand, any records of ongoing treatment for peripheral neuropathy from Dr. E.B. since April 2007 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issues of entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected diabetes mellitus, type II, and entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus, type II.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent peripheral neuropathy treatment and testing that the Veteran has received.  The Board is particularly interested in records of a January 2007 EMG from Neuroscience Associates and such treatment that the Veteran may have received from Dr. E.B. since April 2007 as well as at the VAMC in Lexington, Kentucky since September 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.
3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed peripheral neuropathy of his upper and lower extremities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has peripheral neuropathy of his upper and/or lower extremities that is caused or aggravated (permanently worsened beyond normal progression) by his service-connected diabetes mellitus, type II.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Then, readjudicate the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as secondary to the service-connected diabetes mellitus, type II.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


